Citation Nr: 0740129	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
for mitral valve prolapse.

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served from October 1976 to January 1985, and 
from May 1986 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for mitral valve prolapse, effective March 2, 2003, and from 
a January 2006 rating decision that denied an increased 
rating for bilateral tinnitus.

In a December 2006 statement, the veteran appears to have 
raised new claims of entitlement to service connection for 
left wrist and forearm nerve damage, and for an increased 
rating for right ulnar neuropathy at the elbow.  The Board 
refers those claims to the RO for appropriate action.


FINDING OF FACT

In January 2006 and May 2007 statements, the veteran 
respectively withdrew his appeals concerning entitlement to 
increased ratings for mitral valve prolapse and bilateral 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased initial rating for 
mitral valve prolapse have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased rating for bilateral 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In March 2005 and November 2006, the veteran submitted VA 
Forms 9 perfecting his appeals as to the issues of 
entitlement to increased ratings for mitral valve prolapse 
and bilateral tinnitus, as identified in the January 2005 and 
November 2006 statements of the case.  

In January 2006 and May 2007 written statements, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to increased ratings for mitral valve prolapse 
and bilateral tinnitus.  The Board finds that the veteran's 
written statements indicating his intention to withdraw the 
appeals as to these issues satisfy the requirements for the 
withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to increased ratings for mitral valve prolapse 
and bilateral tinnitus, there remain no allegations of errors 
of fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.  

Accordingly, the issues of entitlement to increased ratings 
for mitral valve prolapse and bilateral tinnitus are 
dismissed.






ORDER

The appeal concerning the issue of entitlement to an initial 
rating higher than 30 percent for mitral valve prolapse is 
dismissed without prejudice.

The appeal concerning the issue of entitlement to a rating in 
excess of 10 percent for bilateral tinnitus is dismissed 
without prejudice.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


